Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  4/22/2021 has been entered.
 

 Non-Final Rejection 

 The Status of Claims:
Claims 172-183,186, and 189  are pending. 
Claims 172-183,186, and 189 are rejected. 



DETAILED ACTION
1. 	Claims 172-183,186, and 189 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/US2017/028139(04/18/2017),

and claims benefit of 62/411,358 10/21/2016 .	 

    Drawings
3.      None.
   
        IDS
4.         The IDS filed on 4/22/2021 is reviewed by the examiner. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 172 is objected to because of the following informalities:  
In claim 172, the limitation “R8 is selected from H, CN, halo C02C1-C6 alkyl” is recited. 
. This is improper because  there is no comma between “ chloro” and “C02C1-C6 alkyl” .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 172-181,183,186, 189 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 172-174, the limitation “R24 is C1-C6 alkyl or C3-Cs cycloalkyl” is recited 
 This is vauge and indefinite because there is no description of the variable “ R24.”  which is present in any of the Formula A, I, and  II. An appropriate correction is required .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 




5.	Claims 172, 174,177-181 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly by Clouidsdale et al ( Herbicidal Sulfonylamides, ACS Symposium Series ,1995,  584:37-45). 
Clouidsdale et al discloses the following compounds:

  
    PNG
    media_image1.png
    99
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    51
    384
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    330
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    357
    media_image4.png
    Greyscale

(see page 40 ,table 1)

These are identical with the claims.



6.	Claims 172, 174,177-181 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly by Reddy et al (Tetrahedron Letters, 2007, 48:7528-7532).

Reddy et al discloses the following compound:


, Table 3. N-Acylation of sulfonamides using carboxylic acidsa
Entry
Carboxylic acid
Sulfonamide
Time (h)
Productb
Yieldc (%)












3

    PNG
    media_image5.png
    53
    116
    media_image5.png
    Greyscale

1a
0.75

    PNG
    media_image6.png
    62
    146
    media_image6.png
    Greyscale




(see page 5, table 3, entery#3)

This is identical with the claims.

7.	Claims 172, 174,177-181 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by MINAMI TOSHIAKI et al (JP,06-234729,A(1994).
TOSHIAKI et al discloses the following compounds::
[0013]N-(4-methylphenylacetyl)benzenesulfonamido, N-(4-ethylphenyl acetyl)benzenesulfonamido, N-(4-n-propylphenyl ester acetyl)benzenesulfonamido, N-(4-isopropylphenyl ester acetyl)benzenesulfonamido, N-(4-tert-butylphenylacetyl)benzenesulfonamido, N-(4-diphenylacetyl)benzenesulfonamido, N-(4-hydroxyphenylacetyl)benzenesulfonamido, N(4-methoxyphenylacetyl)benzenesulfonamido, N-(3-methylpheny
lacetyl)benzenesulfonamido, N-(3-isopropylphenyl ester acetyl)benzenesulfonamido, N-(3-methoxyphenylacetyl)benzenesulfonamido, N-(4-methylphenylacetyl)p-tolu

P-toluenesulfonamide, N-(4-diphenylacetyl) p-toluenesulfonamide, N-(4-hydroxyphenylacetyl)p-toluenesulfonamide, N-(3-methylphenylacetyl)p-toluenesulfonamide, N-(3-ethylphenyl acetyl)p-toluenesulfonamide, N-(3-n-propylphenyl ester acetyl)p-toluenesulfonamide, N-(3-isopropylphenyl ester acetyl)p-toluenesulfonamide, N-(3-tert-butylphenylacetyl)p-toluenesulfonamide, N-(3-diphenylacetyl)p-toluenesulfonamide, N-(3-hydroxyphenylacetyl)p-toluenesulfonamide, N-(3-phenylpropionyl)p-toluene
sulfonamide, N-[(3-methylphenyl propionyl)]p-toluenesulfonamide, N-(3-ethylphenylpropionyl))p-toluenesulfonamide, N-[3-(4-hydrxyphenyl propionyl)]p-toluenesulfonamide, N-[3-(3-hydrxyphenyl propionyl)]p-toluenesulfonamide, N-[3-(4-methoxyphenyl propionyl)]p-toluenesulfonamide, N-[3-(3-methoxyphenyl propionyl)]p-toluenesulf
onamide, N-[3-(4-ethoxyphenyl propionyl)]p-toluenesulfonamide, N-[3-(3-ethoxyphenyl propionyl)]p-toluenesulfonamide, N-cynnamoyl-p-toluenesulfonamide, N-(3-phenylpropionyl)benzenesulfonamido, N-[3-(4-methylphenyl propionyl)]benzenesulfonamido, N-[3-(3-hydrxyphenyl propionyl)]benzenesulfonamido, N-[3-(4-hydrxyphenylpropionyl)]benzenesulfonamido, N-[3-(3-methoxyphenyl propionyl)]benzenesulfonamido, N-[3-(4-methoxyphenyl 
benzenesulfonamide, N-(3-hydroxyphenylacetyl)p-methoxybenzenesulfonamide, N
-(3-methoxyphenylacetyl)p-methoxybenzenesulfonamide, N-phenylacetyl-naphthalenesulfonamide, N-(3-phenylpropionyl)naphthalenesulfonamide, N-[3-(4-methylphenyl propionyl)]naphthalenesulfonamide, N-[3-(3-methylphenyl propionyl)]naphthalenesulfonamide, N-[3-(4-hydrxyphenyl propionyl)]naphthalenesulfonamide, N-[3-(4-met
hoxyphenyl propionyl)]naphthalenesulfonamide, N-[3-(3-ethoxyphenyl propionyl)]naphthalenesulfonamide, N-cynnamoyl-naphthalenesulfonamide, N-phenylacetyloxy-4-hydroxybenzenesulfonamide, N-(4-methylphenylacetyloxy)-4-hydroxybenzenesulfonamide, N-(3-methylphenylacetyloxy)-4-hydroxybenzenesulfonamide, N-phenylpropio
nyloxy-4-hydroxybenzenesulfonamide, N-[3-(4-hydr oxy-3,5-di-te rt-butylphenyl)propionyloxy]-4-hydroxybenzenesulfonamide, N-cinnamoyloxy-4-hydroxybenzenesulfonamide, etc. are mentioned. (see pages 5-6, a 

    PNG
    media_image7.png
    372
    513
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    551
    481
    media_image8.png
    Greyscale
 
These are identical with the claims

8.	Claims 172, 174,177-178-181,183, and 189 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Jiyosei et al(JP 2001097946(A)).
Yin et al discloses some compounds and a medical composition containing their compounds in the following :

    PNG
    media_image9.png
    137
    557
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    658
    423
    media_image10.png
    Greyscale

 (see a paragraph#0054,   compounds# 9-10).
These are identical with the claims.

Conclusion
Claims 172-183,186, and 189 are rejected. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/01/2021